Citation Nr: 0205061	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  95-33 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to a compensable rating for service-connected 
right inguinal hernia, status post hernioplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1951 to 
September 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision in which 
the RO denied an increased rating for service-connected right 
inguinal hernia, status post hernioplasty.  The veteran filed 
a notice of disagreement in August 1994, and a statement of 
the case (SOC) was issued in September 1995.  The veteran 
submitted a substantive appeal in October 1995, with no 
hearing requested.

The Board notes that, in his October 1995 substantive appeal, 
the veteran expressed desire to include the issue of 
reopening his previously denied claim of service connection 
for schizophrenia.  However, since the RO had not made an 
initial determination on the matter at that time, the October 
1995 substantive appeal did not confer jurisdiction for Board 
appellate review.  In September 2001, the RO finally 
addressed the issue, and continued its denial of the 
veteran's claim of service connection for schizophrenia, on 
the basis that new and material evidence had not been 
submitted to reopen that claim.  The veteran and his 
representative are hereby advised that a valid notice of 
disagreement is required to place the issue in appellate 
status.

Furthermore, the Board notes that, in the March 2002 
statement of the accredited representative, evaluation of the 
veteran's left inguinal hernia is requested.  The veteran and 
his representative are advised that service connection for 
left inguinal hernia was denied by Board decision of March 
1965.


FINDINGS OF FACT

1.  The duty to assist and the duty to notify has been 
substantially fulfilled.

2.  The veteran's service-connected right inguinal hernia, 
status post hernioplasty, does not require support by a truss 
or belt.

3.  The veteran's service-connected right inguinal hernia, 
status post hernioplasty, does not objectively demonstrate 
tenderness or pain, poor nourishment, or repeated ulceration.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for a 
right inguinal hernia, status post hernioplasty, have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 1991 & West Supp. 2001); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Codes (DC) 7338; 4.118, DC 7804 (2001); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Historically, by RO decision of October 1963, the veteran was 
granted service connection for right inguinal hernia, deemed 
noncompensable.  The veteran raised a claim for a compensable 
rating in April 1994, and identified the Brooklyn Campus VA 
Medical Center (VAMC), outpatient clinic, as a source of 
relevant treatment.  Outpatient treatment records obtained 
from the Brooklyn Campus VAMC, dated March 1985 to April 
1994, did not contain evidence of relevant complaints, 
treatment, or diagnoses.  Additional treatment records 
received from the Brooklyn Campus VAMC, dated June 1993 to 
June 1995, concerned the veteran's psychiatric treatment.

In March 1998, the veteran and his representative submitted 
records from the Brooklyn Campus VAMC, dated July 1991 to 
August 1997, alleged to substantiate an unrelated claim.  
Largely duplicative of previously obtained records, the 
updated treatment records did not contain evidence relevant 
to the claim currently on appeal.

A VA examination was provided in June 2000.  The veteran 
reported occasional incisional pain.  Upon physical 
examination, the VA examiner observed a soft, non-tender, 
well-healed surgical scar in the right lower quadrant of the 
abdomen.  There was no evidence of bulging, and the veteran 
was not wearing a truss or belt.  The VA examiner observed no 
organomegaly and no ventral hernia.  The VA examiner 
diagnosed right inguinal hernia, status post-surgical repair 
in the 1950's.

A supplemental SOC was issued in December 2000.  The RO cited 
the pertinent regulations and diagnostic codes.  The RO 
received additional, non-pertinent treatment records from VA 
New York Harbor Healthcare System, dated February 1997 to 
January 2001.

II.  Analysis

Initially, the Board notes that, for purposes of determining 
that an increased rating is warranted, the primary focus is 
upon the current severity of the disability, as reflected by 
the most current evidence of record.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).  In this regard, the Board 
observes that the record satisfactorily reveals the current 
state of the veteran's service-connected disability.  It is 
also pertinent to note that it appears that the VA examiner 
did not have the benefit of the veteran's claims folder when 
evaluating the veteran.  However, in the absence of evidence 
of a recurrence of the hernia in any of the relevant medical 
records and in the absence of any treatment in recent years 
for this condition, the Board finds that no useful purpose 
would be served by obtaining another examination.  The 
current examination contains the veteran's complaints and 
objective findings and is considered sufficient for purposes 
of this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran). 

Disability rating assignments are based on the average 
impairment of earning capacity from specific types of 
diseases and injuries, as enumerated in VA's Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Ch.1, Part 4, Subpart B (2001).  Specified diseases 
and injuries are identified by separate, numerical diagnostic 
codes, subdivided by percentages of disability.  Id.  Where 
there is a question as to which of two percentage-evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  See 38 C.F.R. § 4.7.  Otherwise, 
the lower rating will be assigned.  Id.  When an unlisted 
condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which the 
functions affected, anatomical localization, and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
rating shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The veteran and his representative contend that his service-
connected right inguinal hernia, status post hernioplasty, 
warrants a compensable rating.  As the veteran and his 
representative have expressed general disagreement with the 
assignment of the rating, the Board construes the appeal as 
an appeal for the maximum benefits allowable by the rating 
criteria.  See AB v. Brown, 6 Vet. App. 35 (1993).

In its most recent rating action, the RO deemed the veteran's 
service-connected right inguinal hernia, status post 
hernioplasty, noncompensable under 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7805, pertaining to scars not otherwise 
specified in the codes, based on the limitation of function 
of the affected part.  Furthermore, the RO deemed the 
veteran's service-connected right inguinal hernia, status 
post hernioplasty, noncompensable under the criteria of DC 
7338, pertaining to inguinal hernia:

7338  Hernia, inguinal:
Large, postoperative, recurrent, not well 
supported under
ordinary conditions and not readily reducible, 
when
considered 
inoperable.......................................
.60
Small, postoperative recurrent, or unoperated 
irremediable,
not well supported by truss, or not readily 
reducible........30
Postoperative recurrent, readily reducible and 
well supported
by truss or 
belt.............................................
10
Not operated, but 
remediable..................................0
Small, reducible, or without true hernia 
protrusion...........0

Note:  Add 10 percent for bilateral involvement, 
provided the
second hernia is compensable.  This means that 
the more
severely disabling hernia is to be evaluated, and 
10 percent,
only, added for the second hernia, if the latter 
is of
compensable degree.

38 C.F.R. § 4.114, DC 7338.

The Board has reviewed several rating codes representing 
closely related diseases or injuries in regard to the 
veteran's service connected disability.  See 38 C.F.R. 
§ 4.20.  Under DC 7803, a 10 percent evaluation may be 
assigned for scars that are superficial, poorly nourished, 
with repeat ulceration.  38 C.F.R. § 4.118, DC 7803.  Under 
DC 7804, a 10 percent evaluation may be assigned for scars 
that are superficial, tender, and painful on objective 
demonstration.  38 C.F.R. § 4.118, DC 7804 (Note:  The 10 
percent rating will be assigned, when the requirements are 
met, even though the location may be on tip of finger or toe, 
and the rating may exceed the amputation value for the 
limited movement).

Following a complete review of the claims folder, the Board 
finds that a compensable rating for a right inguinal hernia, 
status post hernioplasty, is not warranted.  The medical 
evidence of record confirms a noncompensable rating under 
both DC 7338 (pertaining to inguinal hernia) and DC 7804 
(pertaining to scars).  38 C.F.R. §§ 4.114, DC 7338; 4.118, 
DC 7805.  First, by examination of June 2000, a VA examiner 
documented no evidence of recurrent hernia and no indication 
that a truss or a belt was required for support.  The 
veteran's current diagnosis and symptoms do not correspond 
with the enumerated criteria for a compensable rating.  
38 C.F.R. § 4.114, DC 7338.

Second, the June 2000 VA examination report reveals a 
residual, non-tender, well-healed surgical scar.  There is no 
medical evidence indicating that the veteran has any 
limitation of function due to the hernioplasty scar, 
therefore, a higher rating pursuant to DC 7805 is not 
warranted.  38 C.F.R. § 4.118, DC 7805.  Furthermore, the 
veteran's scar did not objectively demonstrate tenderness or 
pain, poor nourishment, or repeat ulceration.  38 C.F.R. 
§ 4.118, DCs 7803, 7804.  Although the veteran reported pain 
associated with the scar, it was not confirmed on objective 
examination.  The evidence demonstrates overall that the 
veteran service-connected scar corresponds with the currently 
assigned rating.  38 C.F.R. § 4.118, DCs 7803, 7804, 7805.

As a final matter, the Board notes that during the pendency 
of this appeal, the Veterans Claims Assistance Act of 2000 
has redefined the duty to assist the veteran regarding his 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (current version at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001)).  The 
Veterans Claims Assistance Act of 2000 revised section 5103 
to impose on VA, upon receipt of a complete or substantially 
complete application, a duty to notify the veteran of any 
information, and any medical or lay evidence, not already 
submitted that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a).  The new law also provides that VA shall 
make reasonable efforts to assist a veteran in obtaining 
evidence necessary to substantiate his claim, and provide a 
medical examination when such an examination is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A (a)(1), 
(d); see the implementing regulations at 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at sections 
including 38 C.F.R. §§ 3.102, 3.159, 3.326).  However, VA is 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); 
66 Fed. Reg. 45,620, 45,631 (to be codified at 38 C.F.R. 
§ 3.159(d)(2) ("VA will discontinue providing assistance in 
obtaining evidence for a claim if the evidence obtained 
indicates that there is no reasonable possibility that 
further assistance would substantiate the claim.")).

In this regard, the Board finds that, by virtue of the 
December 2000 SSOC, the veteran and his representative were 
clearly advised of the types of evidence necessary to 
substantiate the claim.  Furthermore, the RO has undertaken 
to obtain all identified medical records.  The Board also 
observes that a VA examination was provided in the course of 
the appeal.  In conclusion, the Board determines that the 
issue on appeal has been substantially developed, and no 
further assistance is warranted pursuant to the Veterans 
Claims Assistance Act of 2000.  See generally 38 U.S.C.A. 
§§ 5102, 5103, 5103A.


ORDER

Entitlement to a compensable rating for right inguinal 
hernia, status post hernioplasty, is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

